Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 10, and 12-20 are amended.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-11 and 20 are directed toward a method (i.e. a process) and claims 12-19 are directed toward a tangible computer-readable storage media (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 12, and 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claims 2-11 and 13-19 recite limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application. Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components.
Thus, dependent claims 2-11 and 13-19 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
The judicial exception in claims 1-20 are not integrated into a practical application. In particular, the following claims recite the additional elements: “display screen” and “one or more tangible computer-readable storage media”. These additional elements are recited at a high level of generality (see Applicant's specification [0105]-[0107] (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “display screen” and “one or more tangible computer-readable storage media” are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).
Further, claims 1, 10, 12, 18, and 20 are not integrated into a practical application. In particular, the claims recite the additional elements of: “collecting data from the patient”, “retrieving prior health care data”, and “collecting social determinants of health data from the patient”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis. (See MPEP 2106.05(g)).
The judicial exception in depending claims 2-11 and 13-19 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 12, and 20. Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are therefore directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “display screen” and “one or more tangible computer-readable storage media” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al (US 20190115097 A1), hereinafter Macoviak, in view of Hodgdon (US 20050234742 A1).
Regarding claim 1, Macoviak teaches a method of providing right-sized acute care services to a patient comprising: collecting data from the patient, the data including identifying information (Macoviak, [0004], [0050], and [0067]) and symptom information (Macoviak, [0080], [0153], [0226], and [0307]); retrieving prior health care data regarding the patient from a health information exchange using the identifying information (Macoviak, [0132], [0140], and [0147]); assigning a composite risk to the patient based on each of the identifying information, the symptom information (Macoviak, [0080], [0153], [0226], and [0307]), and the prior health care data (Macoviak, [0132], [0140], and [0147]); recommending an acute care service to the patient based on the assigned composite risk falling within a predetermined range (Macoviak, [0004]: “In some embodiments, the diagnostic or therapeutic analysis comprises predicting acute risks, with and without one or more potential therapies, based on the severity of a condition and risks associated with each potential therapy to determine the intensity of therapy recommended”, [0006], [0108], [0211]-[0214], and [0278]); and performing the recommended acute care service on the patient (Macoviak, [0215], [0232], and [0369]). Macoviak does not teach a risk score. However Hodgdon teaches a risk score (Hodgdon, [0016], [0030], [0104], [0121]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for a method of providing right-sized acute care services to a patient comprising: collecting data from the patient, the data including identifying information and symptom information; retrieving prior health care data regarding the patient from a health information exchange using the identifying information; assigning a composite risk score to the patient based on each of the identifying information, the symptom information, and the prior health care data; recommending an acute care service to the patient based on the assigned composite risk score falling within a predetermined range associated with the recommended acute care service; and performing the recommended acute care service on the patient. Doing so would provide participants with information to understand their health and well-being; information that may not be readily available from their doctors; and information that leads to improved behaviors (Hodgdon, [0003]).  
Regarding claim 2, the combination of Macoviak and Hodgdon teaches the method of claim 1. Hodgdon further teaches the prior health care data includes one or more of the patient's prior medications ([0019]), diseases ([0013] and [0044]), and performed procedures ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and (Hodgdon, [0003]).
Regarding claim 3, the combination of Macoviak and Hodgdon teaches the method of claim 2. Hodgdon further teaches assigning the composite risk score includes: calculating individual risk scores associated with each of the patient's prior medications, diseases, and performed procedures (Abstract, FIG. 1, [0006], [0019], and [0044])', and combining the individual risk scores to generate the composite risk score (FIG. 4, [0010], and [0101]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for the method of claim 2, wherein assigning the composite risk score includes: calculating individual risk scores associated with each of the patient's prior medications, diseases, and performed procedures; and combining the individual risk scores to generate the composite risk score. Doing so would provide participants with information to understand their health and well-being; information that may not be readily available from their doctors; and information that leads to improved behaviors (Hodgdon, [0003]).
Regarding claim 4, the combination of Macoviak and Hodgdon teaches the method of claim 3. Hodgdon teaches applying time filters to each individual risk score ([0023], [0018], and [0027]), and changing the individual risk scores if the patient's prior medications, diseases, and performed procedures are outside a time frame specified by the time filters ([0049], [0104]-[0105], and [0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for applying time filters to each individual risk score; and changing the individual risk scores if the patient's prior (Hodgdon, [0003]).
Regarding claim 6, the combination of Macoviak and Hodgdon teaches the method of claim 1. Macoviak further teaches entering a series of screening protocols (Macoviak, [0152]). Hodgdon further teaches, each defined by a base score ([0049] and [0065]) and a series of questions to be posed regarding the patient (FIG.1, Abstract, and [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for entering a series of screening protocols, each defined by a base score and a series of questions to be posed regarding the patient. Doing so would provide participants with information to understand their health and well-being; information that may not be readily available from their doctors; and information that leads to improved behaviors (Hodgdon, [0003]).
Regarding claim 7, the combination of Macoviak and Hodgdon teaches the method of claim 6. Macoviak further teaches selecting one of the entered series of screening protocols as a primary risk protocol based on the patient's symptom information wherein the assigned composite risk score is associated with the selected primary risk protocol wherein the assigned composite risk score is associated with the selected primary risk protocol (Macoviak, [0004], [0152], [0153], ad [0307]). 
Regarding claim 8, the combination of Macoviak and Hodgdon teaches the method of claim 7. Hodgdon further teaches posing the series of questions associated with the primary risk protocol regarding the patient, wherein a composite of answers to the questions is used to assign the composite risk score to the patient (Abstract, FIG. 1, [0074], [0005]-[0007], [0015], [0018], [0021], [0025], [0027], and [0207]). It would have been obvious to one of ordinary skill in the art before the effective filing date to (Hodgdon, [0003]).
Regarding claim 9, the combination of Macoviak and Hodgdon teaches the method of claim 1. Hodgdon further teaches the acute care service is selected from one of at least an emergency room visit, a visit from a mobile care unit, a telemedicine service, and a nurse advice line, each assigned to a different predetermined range of risk score ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for the acute care service is selected from one of at least an emergency room visit, a visit from a mobile care unit, a telemedicine service, and a nurse advice line, each assigned to a different predetermined range of risk score. Doing so would provide participants with information to understand their health and well-being; information that may not be readily available from their doctors; and information that leads to improved behaviors (Hodgdon, [0003]).
Regarding claim 12, Macoviak teaches one or more tangible computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process for providing right-sized acute care services to a patient, the computer process comprising: collecting data from the patient, the data including identifying information (Macoviak, [0004], [0050], and [0067]) and symptom information (Macoviak, [0080], [0153], [0226], and [0307]); retrieving prior health care data regarding the patient from a health information exchange using the identifying information (Macoviak, [0132], [0140], and [0147]); assigning a composite risk to the (Macoviak, [0080], [0153], [0226], and [0307]); and displaying a recommended acute care service on a display screen based on the assigned composite risk falling within a predetermined range associated with the recommended acute care service (Macoviak, [0004], [0006], [0090], [0108], [0211]-[0214], and [0278]). Macoviak does not teach a risk score. However Hodgdon teaches a risk score (Hodgdon, [0104], [0121]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for one or more tangible computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process for providing right-sized acute care services to a patient, the computer process comprising: collecting data from the patient, the data including identifying information and symptom information; retrieving prior health care data regarding the patient from a health information exchange using the identifying information; assigning a composite risk score to the patient based on each of the identifying information, the symptom information, and the prior health care data; and displaying a recommended acute care service on a display screen based on the assigned composite risk score falling within a predetermined range associated with the recommended acute care service. Doing so would provide participants with information to understand their health and well-being; information that may not be readily available from their doctors; and information that leads to improved behaviors (Hodgdon, [0003]).
Regarding claim 13, the combination of Macoviak and Hodgdon teaches the tangible computer-readable storage media of claim 12. Hodgdon further teaches assigning the risk score includes: calculating individual risk scores associated with each of the patient's prior medications, diseases, and performed procedures (Abstract, FIG. 1, [0006], [0019], and [0044])', and combining the individual risk scores to generate the composite risk score (FIG. 4, [0010], and [0101]). It would have been obvious to one of ordinary skill in (Hodgdon, [0003]).
Regarding claim 14, the combination of Macoviak and Hodgdon teaches the tangible computer-readable storage media of claim 12. Hodgdon further teaches the computer process further comprises: entering a series of screening protocols ([0104]), each defined by a base score ([0049] and [0065]) and a series of questions to be posed regarding the patient (FIG.1, Abstract, and [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for the computer process further comprises: entering a series of screening protocols, each defined by a base score and a series of questions to be posed regarding the patient. Doing so would provide participants with information to understand their health and well-being; information that may not be readily available from their doctors; and information that leads to improved behaviors (Hodgdon, [0003]).
Regarding claim 15, the combination of Macoviak and Hodgdon teaches the tangible computer-readable storage media of claim 14. Hodgdon further teaches the computer process further comprises: selecting one of the entered series of screening protocols as a primary risk protocol based on the patient's symptom information ([0044] and [0104]), wherein the assigned composite risk score is associated with the selected primary risk protocol ([0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for the computer process further comprises: selecting one of the (Hodgdon, [0003]).
Regarding claim 16, the combination of Macoviak and Hodgdon teaches the tangible computer-readable storage media of claim 15. Hodgdon further teaches the computer process further comprises: posing the series of questions associated with the primary risk protocol regarding the patient, wherein a composite of answers to the questions is used to assign composite risk score to the patient (Abstract, FIG. 1, [0074], [0005]-[0007], [0015], [0018], [0021], [0025], [0027], and [0207]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for posing the series of questions associated with the primary risk protocol regarding the patient, wherein a composite of answers to the questions is used to assign composite risk score to the patient. Doing so would provide participants with information to understand their health and well-being; information that may not be readily available from their doctors; and information that leads to improved behaviors (Hodgdon, [0003]).
Regarding claim 17, the combination of Macoviak and Hodgdon teaches the tangible computer-readable storage media of claim 12. Hodgdon further teaches the acute care service is selected from one of at least an emergency room visit, a visit from a mobile care unit, a telemedicine service, and a nurse advice line, each assigned to a different predetermined range of risk score ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for the acute care service is selected from one of at least an emergency room visit, a visit from a mobile care unit, a telemedicine service, and (Hodgdon, [0003]).
Regarding claim 18, the combination of Macoviak and Hodgdon teaches the tangible computer-readable storage media of claim 12. Macoviak further teaches performance of the recommended acute care service (Macoviak, [0215], [0232], and [0369]). Macoviak does not teach collecting social determinants of health data from the patient, calculating an assessment score relating to future risk associated with the patient; and assigning a revised composite risk score to the patient based further upon the patient's calculated assessment score. Hodgdon teaches collecting social determinants of health data from the patient ([0041] and [0069]), calculating an assessment score relating to future risk associated with the patient ([0099] and [0101]); and assigning a revised composite risk score to the patient based further upon the patient's calculated assessment score (FIG. 4, [0010], and [0101]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for collecting social determinants of health data from the patient following performance of the recommended acute care service; calculating an assessment score relating to future risk associated with the patient; and assigning a revised composite risk score to the patient based further upon the patient's calculated assessment score. Doing so would provide participants with information to understand their health and well-being; information that may not be readily available from their doctors; and information that leads to improved behaviors (Hodgdon, [0003]).
Regarding claim 20, Macoviak teaches a method of providing right-sized acute care services to a patient comprising: collecting data from the patient, the data including identifying information (Macoviak, [0004], [0050], and [0067]) and symptom (Macoviak, [0080], [0153], [0226], and [0307]); retrieving prior health care data regarding the patient from a health information exchange using the identifying information (Macoviak, [0132], [0140], and [0147]); assigning a composite risk to the patient based on each of the identifying information, the symptom information (Macoviak, [0080], [0153], [0226], and [0307]), and the prior health care data (Macoviak, [0132], [0140], and [0147]); recommending an acute care service to the patient based on the assigned composite risk falling within a predetermined range associated with the recommended acute care service (Macoviak, [0004], [0006], [0108], [0211]-[0214], and [0278]); and performing the recommended acute care service on the patient (Macoviak, [0215], [0232], and [0369]). Macoviak does not teach a risk score. However Hodgdon teaches a risk score (Hodgdon, [0104], [0121]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Macoviak to incorporate the teachings of Hodgdon and account for a method of providing right-sized acute care services to a patient comprising: collecting data from the patient, the data including identifying information and symptom information; retrieving prior health care data regarding the patient from a health information exchange using the identifying information; selecting one of a series of available screening protocols as a primary risk protocol based on the symptom information; posing a series of questions associated with the primary risk protocol regarding the patient; assigning a composite risk score to the patient based on each of the selected primary risk protocol, answers to the series of questions, the identifying information, the symptom information, and the prior health care data; and recommending an acute care service to the patient based on the assigned composite risk score falling within a predetermined range associated with the recommended acute care service; and performing the recommended acute care service on the patient. Doing so would provide participants with information to understand their (Hodgdon, [0003]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak and Hodgdon in view of Erdmann et al. (US 20160125158 Al), hereinafter Erdmann.
Regarding claim 5 Hodgdon teaches the method of claim 2 and applying a time filter to the composite risk score ([0023], [0018], and [0027])\ and changing the composite risk score if the patient's prior medications, diseases, and performed procedures. Hodgdon does not teach changing the composite risk score if the patient's prior medications, diseases, and performed procedures are outside a time frame specified by the time filter. However Erdmann teaches changing the composite risk score if the patient's prior medications, diseases, and performed procedures are outside a time frame specified by the time filter (Erdmann, [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hodgdon to incorporate the teachings of Erdmann and account for the method of claim 2, further comprising: applying a time filter to the composite risk score ([0023], [0018], and/0027/J: and changing the composite risk score if the patient's prior medications, diseases, and performed procedures are outside a time frame specified by the time filter. Doing so would provide a better system and method that uses a variety of models when looking at an individual or population of patients that is provided care (Erdmann, [0002]).
Regarding claim 10 Hodgdon teaches the method of claim 1 and performing the recommended acute care service on the patient ([0019]), collecting social determinants of health data from the patient following the performed acute care service ([0041] and [0069]), and assigning a revised composite risk score to the patient based further upon the patient's calculated assessment score (FIG. 4, [0010], and [0101]). Hodgdon does not teach calculating an assessment score relating to future risk associated with the patient. (Erdmann, [0017] and [0028]-[0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hodgdon to incorporate the teachings of Erdmann and account for The method of claim 1, further comprising: performing the recommended acute care service on the patient; collecting social determinants of health data from the patient following the performed acute care service; calculating an assessment score relating to future risk associated with the patient; and assigning a revised composite risk score to the patient based further upon the patient's calculated assessment score. Doing so would provide a better system and method that uses a variety of models when looking at an individual or population of patients that is provided care (Erdmann, [0002]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak and Hodgdon and Erdmann, in view of Lambert et al. (US 20160192312 Al), hereinafter Lambert.
Regarding claims 11 and 19 Hodgdon teaches the method of claim 1 and computer-readable storage media of claim 12. Hodgdon does not teach the recommended acute care service is a mobile care service, wherein the computer process further comprises: correlating one or more time factors, each associated with multiple patients, to on- scene time for the mobile care service; and predicting future on-scene time for the mobile care service based on the correlated time factors. However, Erdmann teaches the recommended acute care service is a mobile care service (Erdmann, [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hodgdon to incorporate the teachings of Erdmann and Lambert and account for the method of claim 1 and the computer-readable storage media of claim 12, wherein the recommended acute care service is a mobile care service. Doing so would provide a better method of identifying patients that may need some type of clinical intervention and (Erdmann, [0002]). Erdmann does not teach the computer process further comprises: correlating one or more time factors, each associated with multiple patients, to on- scene time for the mobile care service; and predicting future on-scene time for the mobile care service based on the correlated time factors. However, Lambert teaches the computer process further comprises: correlating one or more time factors, each associated with multiple patients, to on- scene time for the mobile care service; and predicting future on-scene time for the mobile care service based on the correlated time factors (Lambert, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hodgdon and Erdmann to incorporate the teachings of Lambert and account for the method of claim 1 and the computer-readable storage media of claim 12, wherein the recommended acute care service is a mobile care service, wherein the computer process further comprises: correlating one or more time factors, each associated with multiple patients, to on- scene time for the mobile care service; and predicting future on-scene time for the mobile care service based on the correlated time factors. Doing so would provide a better method of identifying patients that may need some type of clinical intervention and what type of intervention needed (Erdmann, [0002]).
	
Response to Arguments
Applicant's arguments filed 06/09/2020 and applicant-initiated interview summary on 11/13/2020 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 rejection, Applicant argues the claims are not directed to a judicial exception. Applicant further argues that even if the claims are directed to a judicial exception, the claims are still patent eligible for reciting a practical application. Examiner respectfully disagrees. Based on the broadest reasonable interpretation of the claims a person is capable of mentally or physically collecting patient data, retrieve additional data, assign a risk score, recommend an acute care service, and perform the recommended acute care service. For example, .
Applicant’s arguments with respect to 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, Applicant argues Hodgdon does not teach symptom information. Examiner respectfully disagrees. Under broadest reasonable interpretation, Hodgdon at paragraph [0016] teaches a “health score” and various data/parameters that are compared to a medical index of normal range and therefore any other information could be considered “symptom information”. Also, at paragraph [0030], Hodgdon teaches “cardiovascular disease/disorder” and refers to any cardiovascular disease/disorder, or symptoms associated with the disease/disorder. Lastly, Hodgdon at paragraph [0049] teaches “disease symptoms”. Therefore, under broadest reasonable interpretation, Hodgdon teaches symptom information. In addition, the new reference, Macoviak teaches symptom information at paragraphs, [0153]: “emerging patient-specific parameters include, by way of non-limiting examples, severity of illness, real-time vital signs, and current .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.S.S./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686